             Case 1:20-cv-11627 Document 1 Filed 08/31/20 Page 1 of 36



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

 LINDSEY NYSTROM AND ANDREA
 PRESTON, individually, and on behalf of all
 others similarly situated,

                        Plaintiffs,                   Case No.:

                v.                                    JURY TRIAL DEMANDED

 HANSCOM FEDERAL CREDIT UNION                         CLASS ACTION
 and DOES 1 through 100,

                        Defendants.




       Plaintiffs Lindsey Nystrom and Andrea Preston (“Plaintiffs”), by and through their
attorneys, bring this class and representative action against Hanscom Federal Credit Union and
DOES 1 through 100 (collectively “HFCU” or “Defendant”).
                                  NATURE OF THE ACTION
       1.      All allegations herein are based upon information and belief except those

allegations which pertain to Plaintiffs or their counsel. Allegations pertaining to Plaintiffs or
their counsel are based upon, inter alia, Plaintiffs’ or her counsels’ personal knowledge, as well

as Plaintiffs’ or her counsels’ own investigation. Furthermore, each allegation alleged herein
either has evidentiary support or is likely to have evidentiary support, after a reasonable
opportunity for additional investigation or discovery.
       2.      This is a class and representative action brought by Plaintiffs to assert claims in
their own right, and in their capacity as the class representatives of all other persons similarly
situated, and in their capacity as a private attorney general on behalf of the members of the
general public. Defendant wrongfully charged Plaintiffs and the Class Members fees related to
their checking accounts. On behalf of themselves and all members of the putative class,
Plaintiffs reject and decline the “Resolution of Disputes by Arbitration” provision which



                                                  1
             Case 1:20-cv-11627 Document 1 Filed 08/31/20 Page 2 of 36




Defendant sets forth for the first time in the Account Agreement it contends becomes effective
on September 1, 2020.

       3.      This class action seeks monetary damages, restitution, and injunctive relief due to,
inter alia, HFCU’s policy and practice to maximize the fees it imposes on members. The
conduct has the overwhelming common denominator of breaching its members’ contracts and
violating laws so as to maximize HFCU’s fee income. This conduct includes but is not limited
to, assessing an overdraft fee or NSF fee on transactions when by Defendant’s own calculations
there was enough available money in the checking account to cover the transaction at issue when
authorized and the money was specifically sequestered for that transaction but would be assessed
an overdraft fee anyway; and, imposing more than one NSF fee, or an NSF fee followed by
overdraft fee, on the same electronic item or check. The charging of such fees breaches HFCU’s
contracts with its members, who include Plaintiffs and the members of the Class.
       4.      The charging for such fees also violates federal law. HFCU failed to follow basic
prerequisites in its overdraft fee system as required by Regulation E (12 C.F.R. §§1005.17 et
seq.) of the Electronic Fund Transfer Act (15 U.S.C.A. §§ 1693 et seq.), which include, inter
alia, providing a separate overdraft fee contract that describes the actual overdraft and non-
sufficient funds practice used by HFCU, which may be rejected by the customer, and only
collecting fees in the manner described by the fee contract. Regulation E prohibits HFCU from
assessing overdraft fees for automated teller machine (ATM) and non-recurring debit card
transactions (12 C.F.R. §1005.17(b)(1)(i)) if it does not meet the Regulation E prerequisites, but
HFCU did charge overdraft fees without meeting the Regulation E prerequisite. Further, HFCU
violated Regulation E by, inter alia, offering incentives to opt in which were not offered to those
who did not opt, or, by not abiding by its Opt-In Contract terms.
                                            PARTIES
       5.      Plaintiff Lindsey Nystrom is a resident of Massachusetts and had a checking
account with HFCU at all times relevant to the class action allegations.
       6.      Plaintiff Andrea Preston is a resident of Massachusetts and had a checking


                                                 2
               Case 1:20-cv-11627 Document 1 Filed 08/31/20 Page 3 of 36




account with HFCU at all times relevant to the class action allegations.
       7.       Based on information and belief, Defendant HFCU is and has been a federally

chartered credit union with its headquarters located in Massachusetts. HFCU has assets of
approximately $1.5 billion, over 91,000 members, and more than 20 branches in Massachusetts.
HFCU is a “financial institution” within the meaning of Regulation E (12 C.F.R. § 1005.2(i)).
       8.       Without limitation, defendants DOES 1 through 100, include agents, partners,
joint ventures, subsidiaries and/or affiliates of HFCU and, upon information and belief, also own
and/or operate HFCU branch locations. Each of defendants DOES 1 through 100 is a “financial
institution” within the meaning of Regulation E (12 C.F.R. § 1005.2(i)). As used herein, where
appropriate, the term “HFCU” is also inclusive of Defendants DOES 1 through 100.
       9.       Plaintiff is unaware of the true names of defendants DOES 1 through 100.
Defendants DOES 1 through 100 are thus sued by fictitious names, and the pleadings will be
amended as necessary to obtain relief against defendants DOES 1 through 100 when the true
names are ascertained, or as permitted by law or by the Court.
       10.      There exists, and at all times herein mentioned existed, a unity of interest and
ownership between the named defendants (including DOES) such that any corporate
individuality and separateness between the named defendants has ceased, and that the named
defendants are alter egos in that the named defendants effectively operate as a single enterprise,
or are mere instrumentalities of one another.
       11.      At all material times herein, each defendant was the agent, servant, co-conspirator
and/or employer of each of the remaining defendants, acted within the purpose, scope, and
course of said agency, service, conspiracy and/or employment and with the express and/or
implied knowledge, permission, and consent of the remaining defendants, and ratified and
approved the acts of the other defendants. However, each of these allegations are deemed
alternative theories whenever not doing so would result in a contradiction with the other
allegations.
       12.      Whenever reference is made in this Complaint to any act, deed, or conduct of


                                                  3
             Case 1:20-cv-11627 Document 1 Filed 08/31/20 Page 4 of 36




Defendant, the allegation means that Defendant engaged in the act, deed, or conduct by or
through one or more of its officers, directors, agents, employees, or representatives who was

actively engaged in the management, direction, control, or transaction of Defendant’s ordinary
business and affairs.
       13.     As to the conduct alleged herein, each act was authorized, ratified or directed by
Defendant’s officers, directors, or managing agents.
                                VENUE AND JURISDICTION
       14.     This Court has subject matter jurisdiction over this case, among other reasons,
pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1332(d).
       15.     Venue is proper in this District, among other reasons, pursuant to 28 U.S.C. §§
1391(b)(1) and (2).
                                 FACTUAL ALLEGATIONS
       16.     HFCU offers its consumer banking customers a checking account. One of the
features of an HFCU checking account is a debit card, which can be used for a variety of
transactions including the purchasing of goods and services. In addition to receiving a debit
card, other features of an HFCU checking account include the ability to write checks; withdraw
money from ATMs; schedule Automated Clearing House (ACH) transactions (certain recurring
payments); and other types of transactions that debit from a checking account.
       17.     In connection with its processing of debit transactions (debit card, ATM, check,
ACH, and other similar transactions), HFCU assesses what it calls “NSF fee” and/or “overdraft
fee.” As alleged further below, these fees either were charged in breach of the contracts, or were
charged without required predicate compliance with law.
       18.     Overdraft fees and Nonsufficient Funds fees (“NSF fees”) constitute the primary
fee generators for banks and credit unions. According to a banking industry market research
company, Moebs Services, in 2018 alone, banks generated an estimated $34.5 billion from
overdraft fees. While credit unions portray themselves to customers as more overdraft and fee
friendly than banks, a 2015 study conducted by Moebs Services confirmed that the median


                                                4
             Case 1:20-cv-11627 Document 1 Filed 08/31/20 Page 5 of 36




overdraft fees charged by credit unions are not statistically significantly less than the median
overdraft fees charged by banks. For credit unions such as HFCU, overdraft fees and NSF fees

are a major source of revenue and a profit center.
       19.     Since 2000, the average dollar amount of a checking account transaction has
become much lower because customers, and especially younger customers, use debit cards
instead of cash or credit cards for everyday purchases. In 2016, the number of terminals that
accept debit cards in the United States had increased by approximately 1.4 million compared to
2011.1 That has translated to the average dollar amount of overdraft transactions being lower
than in 2000. However, while the average overdraft transaction is substantially lower and
provides much less risk and exposure to the bank, the average cost of overdraft fees per
transaction has gone up.
       20.     The high cost of an overdraft fee is also usually unfairly punitive. In a 2012
study, more than 90% of customers who were assessed overdraft fees overdrew their account by
mistake. (May 2012 Pew Charitable Trust report entitled “Overdraft America: Confusion and
Concerns about Bank Practices”, at p. 4). More than 60% of the transactions that resulted in a
large overdraft fee were for less than $50. (June 2014 Pew Charitable Trust report entitled
“Overdrawn”, at p. 8). More than 50% of those who were assessed overdraft fees do not recall
opting into an overdraft program (id. at p. 5), and more than two-thirds of customers would have
preferred the financial institution decline their transaction rather than paying the transaction into
overdraft and charging a very large fee (id. at p. 10).
       21.     Unfortunately, the customers who are assessed these fees are the most vulnerable
customers. Younger, lower-income, and non-white account holders are among those who were
more likely to be assessed overdraft fees. (Id. at p. 1). A 25-year-old is 133% more likely to pay
an overdraft penalty fee than a 65-year-old. (Id. at p. 3). More than 50% of the customers


1
   Maria LaMagna, Debit Cards Gaining on Case for Smallest Purchases, MarketWatch, Mar. 23, 2016,
http://www.marketwatch.com/story/more-people-are-using-debit-cards-to-buy-a-pack-of-gum-2016-03-23 (last
visited March 7, 2019).



                                                   5
             Case 1:20-cv-11627 Document 1 Filed 08/31/20 Page 6 of 36




assessed overdraft fees earned under $40,000 per year. (Id. at p. 4). Non-whites are 83% more
likely to pay an overdraft fee than whites. (Id. at p. 3).

       22.     As a result of banks and credit unions taking advantage of millions of customers
through the unfair practice of charging overdraft fees through methodologies that maximize the
possible number of expensive overdraft fees to be charged, there has been a substantial amount
of litigation over the past few years. The rulings of these cases have predominantly fallen in
favor of consumers, forcing the banks and credit unions to repay their customers significant
amounts of wrongfully collected overdraft fees.
       23.     The federal government has also stepped in to provide additional protections to
customers with respect to abusive overdraft policies. In 2010, the Federal Reserve Board
enacted regulations giving financial institutions the authority to charge overdraft fees on ATM
and one-time debit card transactions only if the institution first obtained the affirmative consent
of the customer to do so. (12 C.F.R. § 1005.17 (Regulation E’s “Opt-In Rule”)). On information
and belief, HFCU calls its Regulation E program the “Discretionary Overdraft Privilege Policy.”
       24.     To qualify as affirmative consent for the Regulation E program, the Opt-In
Contract must include, but is not limited, to the following:
               •       The customer must be provided the overdraft policy, including the dollar
                       amount of any fees that will be charged for an overdraft, and the
                       maximum number of fees that can be assessed on any given day (if there is
                       no maximum, that fact must be stated);
               •       The financial institution must state whether alternatives, such as linking
                       the checking account to a secondary account or line of credit, are
                       available.
               •       The opt-in consent must be obtained separately from other consents and
                       acknowledgements;
               •       The consent cannot serve any purpose other than opting into the overdraft
                       program;


                                                   6
             Case 1:20-cv-11627 Document 1 Filed 08/31/20 Page 7 of 36




               •       The consent cannot be a pre-selected checked box;
               •       The financial institution may not provide different terms for the account

                       depending on whether the customer opted-in to the overdraft program.
       25.     If the financial institution does not obtain proper, affirmative consent from the
customer that meets all of the requirements of Regulation E’s Opt-in Rule, including fulfilling
each of the above requirements, then it is not permitted to charge overdraft fees on ATM and
one-time debit card transactions. On information and belief, although formal discovery will be
required to confirm this, HFCU did not fulfill these Regulation E prerequisites. The requirements
which it did not fulfill, on information and belief, include, inter alia, in its actual Regulation E
Opt-In Contract, failing to correctly describe the program pursuant to which HFCU actually
assessed these overdraft fees, and failing to abide by its terms.
       26.     An accounting gimmick related to increasing overdraft and NSF fees used by
some financial institutions, which on information and belief financial institutions such as
Defendant may use, is an “approve positive – post supposedly negative” (“APPSN”) method of
calculation. It works as follows. At the moment debit card transactions are authorized on an
account with positive funds to cover the transaction, HFCU immediately reduces consumers’
checking accounts for the amount of the purchase, sets aside funds in a checking account to
cover that transaction, and as a result, the consumer’s displayed “available balance” reflects that
subtracted amount. As a result, customers’ accounts will always have sufficient available funds
available to cover these transactions.
       27.     However, HFCU still assesses $30 overdraft fees on many of these transactions
and mispresents its practices in its account documents. Despite putting aside sufficient available
funds for debit card transactions at the time those transactions are authorized, HFCU later
assesses overdraft fees on those same transactions when they purportedly settle days later into a
negative balance. These types of transactions are APPSN Transactions.
       28.     Additionally, and adding confusion to the matter, it appears Defendant mis-uses
and mixes up the terms “overdraft fee” and “NSF fee,” not using the terms correctly to reflect the


                                                  7
             Case 1:20-cv-11627 Document 1 Filed 08/31/20 Page 8 of 36




actual action taken by Defendant, or actual nature of the transaction. In other words, it appears
Defendant may improperly be calling certain “overdraft fee” transactions instead “NSF fee”

transactions. Therefore, while Plaintiff references “overdraft fee”, Defendant in its account
statements might erroneously be labeling certain of these as “NSF fees.”
       29.       HFCU maintains a running account balance in real time, tracking funds
consumers have for immediate use. This running account balance is adjusted, in real-time, to
account for debit card transactions at the precise instance they are made. When a customer
makes a purchase with a debit card, HFCU subtracts the dollar amount of the transaction from
the customer’s available balance and places such funds on a hold. Such funds are not available
for any other use by the accountholder, and such funds are specifically associated with a given
debit card transaction.
       30.       That means when any subsequent, intervening transactions are initiated on a
checking account, they are compared against an account balance that has already been reduced to
account for any earlier debit card transactions. Accordingly, many subsequent transactions incur
overdraft fees due to the unavailability of the funds sequestered for those debit card transactions.
       31.       Still, despite keeping those held funds off-limits for other transactions, HFCU
improperly charges overdraft fees (and possibly erroneously calls them NSF fees) on those
APPSN Transactions, although the APPSN Transactions always have sufficient available funds
to be covered.
       32.       The Consumer Financial Protection Bureau in its Consumer Financial Protection
Bureau, Winter 2015 “Supervisory Highlights” has expressed concern with this very issue,
calling the practice “unfair” and/or “deceptive” when:

       A financial institution authorized an electronic transaction, which reduced a
       customer’s available balance but did not result in an overdraft at the time of
       authorization; settlement of a subsequent unrelated transaction that further lowered
       the customer’s available balance and pushed the account into overdraft status; and
       when the original electronic transaction was later presented for settlement, because of
       the intervening transaction and overdraft fee, the electronic transaction also posted as
       an overdraft and an additional overdraft fee was charged. Because such fees caused



                                                  8
             Case 1:20-cv-11627 Document 1 Filed 08/31/20 Page 9 of 36



       harm to consumers, one or more supervised entities were found to have acted unfairly
       when they charged fees in the manner described above. Consumers likely had no
       reason to anticipate this practice, which was not appropriately disclosed. They
       therefore could not reasonably avoid incurring the overdraft fees charged. Consistent
       with the deception findings summarized above, examiners found that the failure to
       properly disclose the practice of charging overdraft fees in these circumstances was
       deceptive. At one or more institutions, examiners found deceptive practices relating
       to the disclosure of overdraft processing logic for electronic transactions. Examiners
       noted that these disclosures created a misimpression that the institutions would not
       charge an overdraft fee with respect to an electronic transaction if the authorization of
       the transaction did not push the customer’s available balance into overdraft status. But
       the institutions assessed overdraft fees for electronic transactions in a manner
       inconsistent with the overall net impression created by the disclosures. Examiners
       therefore concluded that the disclosures were misleading or likely to mislead, and
       because such misimpressions could be material to a reasonable consumer’s decision-
       making and actions, examiners found the practice to be deceptive. Furthermore,
       because consumers were substantially injured or likely to be so injured by overdraft
       fees assessed contrary to the overall net impression created by the disclosures (in a
       manner not outweighed by countervailing benefits to consumers or competition), and
       because consumers could not reasonably avoid the fees (given the misimpressions
       created by the disclosures), the practice of assessing fees under these circumstances
       was found to be unfair.
       33.     There is no justification for these practices, other than to maximize HFCU’s
overdraft fee revenue. APPSN transactions only exist because intervening checking account
transactions supposedly reduce an account balance. But HFCU is free to protect its interests and
either reject those intervening transactions or charge overdraft fees on those intervening
transactions—and it does the latter to the tune of millions of dollars. But HFCU was not content
with these millions in overdraft fees. Instead, it sought millions more in overdraft fees on these
APPSN Transactions.
       34.     Besides being deceptive, unfair, and unconscionable, these practices breach
contract promises made in HFCU’s adhesion contracts—contracts which fundamentally
misconstrue and mislead consumers about the true nature of HFCU’s processes and practices.
These practices also exploit contractual discretion to gouge consumers. In short, HFCU is not
authorized by contract to charge overdraft fees on transactions that have not overdrawn an
account, but it has done so and continues to do so.
       Mechanics of a Debit Card Transaction



                                                 9
             Case 1:20-cv-11627 Document 1 Filed 08/31/20 Page 10 of 36




       35.     A debit card transaction occurs in two parts. First, authorization for the purchase
amount is instantaneously obtained by the merchant from HFCU. When a merchant physically

or virtually “swipes” a customer’s debit card, the card terminal connects, via an intermediary, to
HFCU, which verifies that the customer’s account is valid and that sufficient available funds
exist to “cover” the transaction amount.
       36.     At this step, if the transaction is approved, HFCU immediately reduces the funds
in a consumer’s account and sequesters funds in the amount of the transaction but does not yet
transfer the funds to the merchant.
       37.     Indeed, the entire purpose of the immediate debit and hold of positive funds is to
ensure that there are enough funds in the account to pay the transaction when it settles, as
discussed in the Federal Register notice announcing revisions to certain provisions of the Truth
in Lending Act regulations: “When a consumer uses a debit card to make a purchase, a hold may
be placed on funds in the consumer’s account to ensure that the consumer has sufficient funds in
the account when the transaction is presented for settlement. This is commonly referred to as a
“debit hold.” During the time the debit hold remains in place, which may be up to three days
after authorization, those funds may be unavailable for the consumer’s use for other
transactions.” Federal Reserve Board, Office of Thrift Supervision, and National Credit Union
Administration, Unfair or Deceptive Acts or Practices, 74 FR 5498-01 (Jan. 25, 2009).
       38.     Sometime thereafter, the funds are actually transferred from the customer’s
account to the merchant’s account. HFCU decides whether to “pay” debit card transactions at
authorization. If it decides to pay, after that, HFCU is obligated to pay the transaction no matter
what. For debit card transactions, that moment of decision can only occur at the point of sale, at
the instant the transaction is authorized or declined. It is at that point—and only that point—
when HFCU may choose to either pay the transaction or decline it. When the time comes to
actually settle the transaction, it is too late—the credit union has no discretion and must pay the
charge. This “must pay” rule applies industry wide and requires that, once a financial institution
authorizes a debit card transaction, it “must pay” it when the merchant later makes a demand,


                                                 10
             Case 1:20-cv-11627 Document 1 Filed 08/31/20 Page 11 of 36




regardless of other account activity. See Electronic Fund Transfers, 74 Fed. Reg. 59033-01,
59046 (Nov. 17, 2009). Notably, there is no change—no impact whatsoever—to the available

funds in an account when this step occurs.
       HFCU’s Account Contract
       39.     Plaintiffs each have an HFCU checking account, each of which is currently
governed by HFCU’s Account Agreement. The Account Agreement and relevant contract
documents covering overdraft fees provide that HFCU will not charge overdraft fees on
transactions that have sufficient funds to cover them at the time they are initiated.
       40.     For debit card transactions, this moment occurs at the moment of authorization.
For APPSN Transactions, which are immediately deducted from a positive account balance and
held aside for payment of that same transaction, there are always funds to cover those
transactions—yet HFCU assesses overdraft fees on them anyway (and may erroneously mis-
label them as “NSF fees”).
       41.     The above promises indicate that transactions are only overdraft transactions
when they are authorized into a negative account balance. Of course, that is not true for APPSN
transactions. In fact, HFCU actually authorizes transactions on positive funds, sets those funds
aside on hold, then fails to use those same funds to settle those same transactions. Instead, it
uses the secret posting process described below.
       42.     HFCU charges overdraft fees (which it sometimes erroneously calls “NSF fees”)
even when sufficient funds exist to cover transactions that are “initiated and authorized” into a
positive balance. No express language in any document states that HFCU may impose overdraft
fees on any APPSN Transactions.
       43.     The account documents misconstrue HFCU’s true debit card processing and
overdraft practices. First, and most fundamentally, HFCU charges overdraft fees on debit card
transactions for which there are sufficient funds available to use to cover the transactions.
       44.     HFCU assesses overdraft fees on APPSN Transactions that do have sufficient
funds available to cover them throughout their lifecycle. HFCU’s practice of charging overdraft


                                                 11
                 Case 1:20-cv-11627 Document 1 Filed 08/31/20 Page 12 of 36




fees even when sufficient available funds exist to cover a transaction violates a contractual
promise not to do so. This discrepancy between HFCU’s actual practice and the contract causes

consumers like Plaintiffs to incur more overdraft fees than they should.
           45.     Sufficient funds for APPSN Transactions are actually debited from the account
immediately, consistent with standard industry practice. These withdrawals take place upon
initiation and thus they cannot be re-debited later. But that is what HFCU does when it re-debits
the account during a secret batching posting process.
           46.     In reality, HFCU’s actual practice is to attempt the same debit card transaction
twice to determine if the transaction overdraws an account—both at the time a transaction is
authorized and later at the time of settlement. At the time of settlement, however, an available
balance does not change at all for these transactions previously authorized into good funds. As
such, HFCU cannot then charge an OD/NSF fee on such transaction because the available
balance has not been rendered insufficient due to the pseudo-event of settlement.
           47.     Upon information and belief, something more is going on: at the moment a debit
card transaction is getting ready to settle, HFCU does something new and unexpected, during the
middle of the night, during its nightly batch posting process. Specifically, HFCU releases the
hold placed on funds for the transaction for a split second, putting money back into the account,
and then re-debits the same transaction a second time.
           48.     This secret step allows it to charge overdraft fees (which it may incorrectly label
as Non-Sufficient Funds fees) on transactions that never should have been subject to them—
transactions that were authorized into sufficient funds, and for which HFCU specifically set aside
money to pay them. This discrepancy between HFCU’s actual practices and the contract causes
accountholders to incur more overdraft fees than they should. In sum, there is a huge gap
between HFCU’s practices as described in the account documents and HFCU’s practices in
reality.
           49.     The assessment of overdraft fees on APPSN Transactions is fundamentally
inconsistent with immediate withdrawal of funds for debit card transactions. That is because if


                                                    12
               Case 1:20-cv-11627 Document 1 Filed 08/31/20 Page 13 of 36




funds are immediately debited, they cannot be depleted by intervening transactions (and it is that
subsequent depletion that is the necessary condition of APPSN Transactions). If funds are

immediately debited, they are necessarily applied to the debit card transactions for which they
are debited.
       50.       HFCU was and is aware that this is precisely how its members reasonably
understand debit card transactions to work. HFCU knows that many consumers prefer debit
cards for these very reasons. Consumer research indicates that consumers prefer debit cards as a
budgeting device because they do not allow debt like credit cards do.
       51.       On information and belief, although access to Defendant’s database will be sought
by Plaintiffs to confirm, Plaintiff Nystrom was charged such inappropriate APPSN fees at least
on the following occasion. On December 11, 2017, a charge posted for $88 that previously had
been approved on December 8, 2017, but Defendant assessed a $30 fee even though funds were
available when Defendant approved the charge. On information and belief, there are other
examples but discovery will be required.
       52.       HFCU has no authority to use an APPSN calculation to assess overdraft and NSF
fees in its contract with its customers, and such practices breach its contracts with its customers
and are also deceptive, unfair, and unconscionable. These practices exploit any contractual
discretion HFCU may have in its contracts with its customers in an unreasonable way that adds
to HFCU’s profits and harms its customers. Defendant does not describe this APPSN procedure
in its contracts. Instead, on page 16 of its Account Agreement, in its “Discretionary Overdraft
Privilege Policy, HFCU states as follows: “This privilege for checking accounts will be limited
to a maximum of $1,000 overdraft (negative) balances.” (Emphasis added.) Yet it imposes
fees on transactions where the money sequestered for the transaction did not cause the balance to
be negative at the time it was sequestered.
       53.       Further, page 4 of the Account Agreement expressly informs accountholders that
“authorization holds” are immediately placed on debit card transactions, and that such holds can
cause OD or NSF Fees for other, later transactions, but of course does not state that the


                                                 13
            Case 1:20-cv-11627 Document 1 Filed 08/31/20 Page 14 of 36




transaction on which the “authorization hold” was placed can also lead to a fee, as this would not
make any sense:
      A temporary debit authorization hold affects your account balance - On debit
      card purchases, merchants may request a temporary hold on your account for a
      specified sum of money, which may be more than the actual amount of your
      purchase. When this happens, our processing system cannot determine that the
      amount of the hold exceeds the actual amount of your purchase. This temporary
      hold, and the amount charged to your account, will eventually be adjusted to the
      actual amount of your purchase, but it may be up to three days before the adjustment
      is made. Until the adjustment is made, the amount of funds in your account
      available for other transactions will be reduced by the amount of the temporary
      hold. If another transaction is presented for payment in an amount greater than the
      funds left after the deduction of the temporary hold amount, that transaction will be
      a nonsufficient funds (NSF) transaction if we do not pay it or an overdraft
      transaction if we do pay it. You will be charged an NSF or overdraft fee according
      to our NSF or overdraft fee policy. You will be charged the fee even if you would
      have had sufficient funds in your account if the amount of the hold had been equal
      to the amount of your purchase.

       Here is an example of how this can occur – assume for this example the following:
       (1) you have opted-in to our overdraft services for the payment of overdrafts on
       ATM and everyday debit card transactions, (2) we pay the overdraft, and (3) our
       overdraft fee is $35 per overdraft, but we do not charge the overdraft fee if the
       transaction overdraws the account by less than $10.

       You have $120 in your account. You swipe your card at the card reader on a
       gasoline pump. Since it is unclear what the final bill will be, the gas station’s
       processing system immediately requests a hold on your account in a specified
       amount, for example, $80. Our processing system authorizes a temporary hold on
       your account in the amount of $80, and the gas station’s processing system
       authorizes you to begin pumping gas. You fill your tank and the amount of gasoline
       you purchased is only $50. Our processing system shows that you have $40 in your
       account available for other transactions ($120 - $80 = $40) even though you would
       have $70 in your account available for other transactions if the amount of the
       temporary hold was equal to the amount of your purchase ($120 - $50 = $70). Later,
       another transaction you have authorized is presented for payment from your
       account in the amount of $60 (this could be a check you have written, another debit
       card transaction, an ACH debit or any other kind of payment request). This other
       transaction is presented before the amount of the temporary hold is adjusted to the
       amount of your purchase (remember, it may take up to three days for the adjustment
       to be made). Because the amount of this other transaction is greater than the amount
       our processing system shows is available in your account, our payment of this
       transaction will result in an overdraft transaction. Because the transaction
       overdraws your account by $20, your account will be assessed the overdraft fee of
       $35 according to our overdraft fee policy. You will be charged this $35 fee



                                                14
             Case 1:20-cv-11627 Document 1 Filed 08/31/20 Page 15 of 36



       according to our policy even though you would have had enough money in your
       account to cover the $60 transaction if your account had only been debited the
       amount of your purchase rather than the amount of the temporary hold or if the
       temporary he actual amount of your purchase.
       54.     The Account Agreement also expressly states that authorization holds are placed
immediately, and such held funds are off-limits for other transactions, as follows: “Until the
adjustment is made, the amount of funds in your account available for other transactions will be
reduced by the amount of the temporary hold.”
       55.     Furthermore, HSFCU issued a new Account Agreement dated September 1, 2020,
that stated as follows on page 12 in a section called Overdrafts and Discretionary Overdraft
Privilege Policy:

                V. Overdrafts and Discretionary
                Overdraft Privilege Policy
                A request for a withdrawal of any kind that exceeds the available balance in your account
                at the time that the withdrawal is processed is deemed to be an “overdraft” and is governed by
                the provisions in this section. You agree that we may, at our discretion, honor withdrawal requests
                that overdraw your account. However, the fact that we may honor withdrawal requests that
                exceed the available balance does not obligate us to do so later. It is not incumbent on us to pay
                overdrafts on your account regardless of how frequently or under what circumstances we have
                paid overdrafts on your account in the past. We can change our practice of paying overdrafts on
                your account without notice to you. You can ask us if we have other account services
                that might be available to you where we commit to paying overdrafts under certain circumstances,
                such as an overdraft protection line-of credit or a plan to sweep funds from another account
                you have with us. You agree that we may charge fees for overdrafts. We will not charge fees for
                overdrafts caused by ATM withdrawals or one-time debit card transactions if you have not opted-in
                to that service. We may use subsequent deposits, including direct deposits of social security or other
                government benefits, to cover such overdrafts and overdraft fees.

Previously, the Account Agreement prior to this change in the one dated September 1, 2020,

stated as follows in a section titled Overdrafts on page 4:

   Overdrafts - You understand that we may, at our discretion, honor withdrawal
   requests that overdraw your account. However, the fact that we may honor
   withdrawal requests that overdraw the account balance does not obligate us to
   do so later. So you can NOT rely on us to pay overdrafts on your account
   regardless of how frequently or under what circumstances we have paid
   overdrafts on your account in the past. We can change our practice of paying
   overdrafts on your account without notice to you. You can ask us if we have other
   account services that might be available to you where we commit to paying
   overdrafts under certain circumstances, such as an overdraft protection line-of credit
   or a plan to sweep funds from another account you have with us. You
   agree that we may charge fees for overdrafts. For consumer accounts, we will
   not charge fees for overdrafts caused by ATM withdrawals or one-time debit card



                                                               15
             Case 1:20-cv-11627 Document 1 Filed 08/31/20 Page 16 of 36



   transactions if you have not opted-in to that service. We may use subsequent
   deposits, including direct deposits of social security or other government benefits,
   to cover such overdrafts and overdraft fees.
       56.     Of course, when HFCU then authorizes debit card transactions on positive
available funds and places an “authorization hold” for the amount of the transaction, not
allowing it to be used for anything else, it then violates these Account Contract terms when it
later charges OD Fees on such debit card transactions.
       57.     On information and belief, this APPSN gimmick also breaches HFCU’s second
contract at issue, the Regulation E required contract.
       58.     HFCU also has an improper practice of charging multiple NSF fees, or an NSF
fee followed by an overdraft fee, for the same electronic item. HFCU charges a $30 fee when an
electronic item is first processed for payment and HFCU determines that, in its opinion, there is

not enough money in the account to cover the item. HFCU then charges an additional NSF fee,
or an overdraft fee following the first NSF fee, if the same item is presented for processing again,
even though the account holder took no action to resubmit the transaction for payment.
       59.     This charging of more than one fee for the same item breaches HFCU’s Account
Agreement. HFCU’s Account Agreement states at page 4, “You will be charged an NSF or
overdraft fee according to our NSF or overdraft fee policy. You will be charged the fee even if

you would have had sufficient funds in your account if the amount of the hold had been equal to
the amount of your purchase.” (Emphasis added.) In other words, HFCU uses the singular “a
fee” not the plural “multiple fees.” Further, it does not state “per each presentment of an item”
but rather states per “item.” HFCU also does not state that it ever will charge both “an NSF fee
and an overdraft fee,” for an item. HFCU then says in its Account Contract to refer to the
separate Fee Schedule for a listing of fees, which is updated periodically.
       60.     Further, at all times during the relevant class period in this lawsuit, HFCU’s Fee
Schedules were consistent that the NSF charge would be for “per item” and not “for each
presentment of a check” or “each presentment of an ACH transaction,” as shown by the Fee
Schedule effective in April 2018 states:



                                                16
               Case 1:20-cv-11627 Document 1 Filed 08/31/20 Page 17 of 36




         61.     Nowhere does the Account Agreement or Fee Schedule effective during the class
periods state that HFCU may charge multiple NSF fees “per item.”
         62.     This abusive practice is not universal in the financial services industry. Indeed,
major banks like Chase—the largest consumer bank in the country—do not undertake the
practice of charging more than one NSF Fee on the same item when it is reprocessed. Instead,

Chase charges one NSF Fee even if a transaction is reprocessed for payment multiple times.
         63.     Of note, many financial institutions that do engage in this same or similar abusive
practice of charging repeat NSF fees for the same “item” at least at a minimum make this clear in
their Account Agreements or Fee Schedules, unlike Defendant. They typically use terminology
such as “per presentment” or “per each presentment” to make this clear, and often also add far
more in explaining this to be sure it not ambiguous. The following are just some examples from
other banks and credit unions that make clear what HFCU was contractually required to do, if it
was going to engage in charging multiple $30 NSF fees, or overdraft fees following an NSF fee,
for the same item.
        64.     Air Academy Federal Credit Union contracts for its NSF fee as follows:

                        “$25.00 per presentment.”
See, https://www.HFCU.com/fees.html (emphasis added) [last visited on or about March 17,
2020].
         65.     Central Pacific Bank contracts unambiguously:

                        Items and transactions (such as, for example, checks and electronic
                        transactions/payments) returned unpaid due to insufficient/non-
                        sufficient (“NSF”) funds in your account, may be resubmitted
                        one or more times for payment, and a $25 fee will be imposed
                        on you each time an item and transaction resubmitted for
                        payment is returned due to insufficient/nonsufficient funds.

See, https://www.cpb.bank/media/1618/fee-001-rev-10-24-2019-misc-fee-schedule.pdf
(emphasis added) [last visited on or about March 17, 2020].
         66.     Community Bank, N.A. unambiguously contracts:




                                                  17
             Case 1:20-cv-11627 Document 1 Filed 08/31/20 Page 18 of 36



                      You may be charged more than one Overdraft or NSF Fee if a
                      merchant submits a single transaction multiple times after it
                      has been rejected or returned.

See, https://cbna.com/u/header/2019-Overdraft-and-Unavailable-Funds-Practices-Disclosure-
FINAL-1.14.2020.pdf (emphasis added) [last visited on or about March 17, 2020].


                      67.    Delta Community Credit Union contracts unambiguously as

               follows:


                      “$30 per presentment.”

See, https://www.deltacommunitycu.com/home/fees.aspx (emphasis added) [last visited on or
about March 17, 2020]. Further, in its Account Contract, Delta unambiguously states as follows:
                      The Credit Union reserves the right to charge you an
                      overdraft/insufficient funds fee if you write a check or initiate an
                      electronic transaction that, if posted, would overdraw your
                      Checking Account. Note that you may be charged an NSF fee
                      each time a check or ACH is presented to us, even if it was
                      previously submitted and rejected.
See, https://www.deltacommunitycu.com/home/forms/member-savings-services-disclosures-and-
agreements.aspx (emphasis added) [last visited on or about March 17, 2020].
       68.     First Financial Bank contracts unambiguously:

                      Merchants or payees may present an item multiple times for
                      payment if the initial or subsequent presentment is rejected due to
                      insufficient funds or other reason (representment). Each
                      presentment is considered an item and will be charged
                      accordingly.”

See, https://www.bankatfirst.com/content/dam/first-financial-
bank/eBanking_Disclosure_of_Charges.pdf (emphasis added) [last visited on or about March 17,
2020].
       69.     First Hawaiian Bank unambiguously contracts:

                      You agree that multiple attempts may be made to submit a returned
                      item for payment and that multiple fees may be charged to you as a
                      result of a returned item and resubmission.

See,
https://www.fhb.com/en/assets/File/Home_Banking/FHB_Online/Terms_and_Conditions_of_FH
B_Online_Services_RXP1.pdf (emphasis added) [last visited on or about March 17, 2020].
               70.    First Northern Credit Union unambiguously contracts its NSF fee as,



                                               18
             Case 1:20-cv-11627 Document 1 Filed 08/31/20 Page 19 of 36



       “$22.00 per each presentment and any subsequent representment(s).”

See, https://www.fncu.org/feeschedule/?scpage=1&scupdated=1&scorder=-click_count
(emphasis added) [last visited on or about March 17, 2020.

Further, in its Account Contract, First Northern unambiguously contracts as follows:

                         You further agree that we may charge an NSF fee each time an
                         item is presented for payment even if the same item is
                         presented for payment multiple times. For example, if you
                         wrote a check to a merchant who submitted the payment to us and
                         we returned the item (resulting in an NSF fee), the merchant may
                         re-present the check for payment again. If the second and any
                         subsequent presentments are returned unpaid, we may charge an
                         NSF fee for each time we return the item. You understand this
                         means you could be charged multiple NSF fees for one check
                         that you wrote as that check could be presented and returned more
                         than once. Similarly, if you authorize a merchant (or other
                         individual or entity) to electronically debit your account, such as
                         an ACH debit, you understand there could be multiple
                         submissions of the electronic debit request which could result
                         in multiple NSF fees

See,
(https://www.fncu.org/SecureAsset.aspx?Path=/7/Member_Agreement_November_1_2019.pdf
(emphasis added) [last visited on or about March 17, 2020].

                         71.    Glendale Federal Credit Union unambiguously contracts its NSF

               fee as,

               “$30 per presentment.”

See, https://glendalefcu.org/pdf/fees.pdf (emphasis added) [last visited on or about March 17,
2020].
       72.     Klein Bank contracts unambiguously:


                         [W]e will charge you an NSF/Overdraft Fee each time: (1) a Bill
                         Payment (electronic or check) is submitted to us for payment from
                         your Bill Payment Account when, at the time of posting, your Bill
                         Payment Account is overdrawn, would be overdrawn if we paid
                         the item (whether or not we in fact pay it) or does not have
                         sufficient available funds; or (2) we return, reverse, or decline to
                         pay an item for any other reason authorized by the terms and
                         conditions governing your Bill Payment Account. We will charge
                         an NSF/Overdraft Fee as provided in this section regardless of
                         the number of times an item is submitted or resubmitted to us
                         for payment, and regardless of whether we pay the item or
                         return, reverse, or decline to pay the bill payment.


                                                  19
             Case 1:20-cv-11627 Document 1 Filed 08/31/20 Page 20 of 36



See, https://kleinbankonline.com/bridge/disclosures/ib/disclose.html (emphasis added)
[last visited on or about March 17, 2020].
       73.     Liberty Financial contracts its NSF fee unambiguously as:

                       “$27.00 per presentment.”

See, https://liberty.financial/about/fee-schedule/ (emphasis added) [last visited on or about
March 17, 2020].
                     74.    Los Angeles Federal Credit Union contracts its NSF fee
               unambiguously as:

                       “$29 per presentment.”

See, https://www.lafcu.org/pdf/currentfees_bus.pdf (emphasis added) [last visited on or about
March 17, 2020].
       75.     Members First Credit Union contracts unambiguously:

                       We reserve the right to charge a Non-Sufficient Funds Fee (NSF
                       Fee) each time a transaction is presented if your account does not
                       have sufficient funds to cover the transaction at the time of
                       presentment and we decline the transaction for that reason. This
                       means that a transaction may incur more than one Non-
                       Sufficient Funds Fee (NSF Fee) if it is presented more than
                       once…we reserve the right to charge a Non-Sufficient Funds
                       (NSF Fee) for both the original presentment and the
                       representment [.]

See,
http://www.membersfirstfl.org/files/mfcufl/1/file/Membership_and_Account_Agreement.pdf
(emphasis added) [last visited on or about March 17, 2020].
                       76.    Meriwest Credit Union unambiguously contracts its fee as:

                       “$35.00/item per presentment”.

https://www.meriwest.com/sites/www.meriwest.com/files/media/consumer_feesched.pdf
(emphasis added) [last visited on or about March 17, 2020].
       77.     Partners 1st Federal Credit Union contracts unambiguously:


                       Consequently, because we may charge a fee for an NSF item
                       each time it is presented, we may charge you more than one fee
                       for any given item. Therefore, multiple fees may be charged to
                       you as a result of a returned item and resubmission regardless of
                       the number of times an item is submitted or resubmitted to us for
                       payment, and regardless of whether we pay the item or return,
                       reverse, or decline to pay the item.



                                                20
             Case 1:20-cv-11627 Document 1 Filed 08/31/20 Page 21 of 36



See, https://www.partners1stcu.org/uploads/page/Consumer_Account_Agreement.pdf (emphasis
added) [last visited on or about March 17, 2020].
       78.     RBC Bank unambiguously contracts:

                       “We may also charge against the Account an NSF fee for each
                       item returned or rejected, including for multiple returns or
                       rejections of the same item.”

See, https://www.rbcbank.com/siteassets/Uploads/pdfs/Service-Agreement-for-Personal-
Accounts.pdf (emphasis added) [last visited on or about March 17, 2020].
       79.     Regions Bank contracts unambiguously:


                       If an item is presented for payment on your account at a time when
                       there is an insufficient balance of available funds in your account
                       to pay the item in full, you agree to pay us our charge for items
                       drawn against insufficient or unavailable funds, whether or not we
                       pay the item. If any item is presented again after having
                       previously been returned unpaid by us, you agree to pay this
                       charge for each time the item is presented for payment and the
                       balance of available funds in your account is insufficient to pay
                       the item.

See, https://www.regions.com/virtualdocuments/Deposit_Agreement_6_1_2018.pdf (emphasis
added) [last visited on or about March 17, 2020].
                       80.    Tyndall Federal Credit Union lists its NSF fee as:

                       “$28.00 per presentment (maximum 5 per day).”

See, https://tyndall.org/member_center/document_center/fee_schedule (emphasis added) [last
visited on or about March 17, 2020].
                       81.    USE Credit Union contracts unambiguously:

                       “Fees are charged per presentment, meaning the same item is
                       subject to multiple fees if presented for payment multiple
                       times.”

See, https://www.usecu.org/home/Files/static/documents/Schedule_of_Fees.pdf (emphasis
added) [last visited on or about March 17, 2020].

       82.     In a new Account Agreement dated September 1, 2020, in recognition that its
Account Agreement contract did not allow it to charge more than one NSF Fee on the same item,
HFCU changed the terms of its Account Agreement contract on this issue by now stating for the
first time that it actually would charge a fee per each presentment of the same item, rather than
per item, stating as follows on page 13 of its new Account Agreement dated September 1, 2020:


                                                21
              Case 1:20-cv-11627 Document 1 Filed 08/31/20 Page 22 of 36




        You agree that we may charge a Non-Sufficient Funds (NSF) fee for
        returning or rejecting transactions presented against your account
        that would exceed the available balance in your account. You further
        agree that we may charge an NSF fee each time a transaction is
        presented or submitted for payment even if the same transaction is
        presented for payment multiple times. For example, if you wrote a
        check to a merchant (or other individual or entity) who submitted the
        check to us for payment and we returned the check (resulting in an
        NSF fee), the merchant may re-present the check for payment again
        (or may convert the check into an ACH debit and submit the
        transaction for payment). If the second and any subsequent
        presentments or submissions are returned unpaid, we may charge a
        fee for each time we return or reject the transaction. You understand
        this means you could be charged multiple fees for one check that you
        wrote as that check could be presented (including as an ACH debit)
        and returned more than once.

        83.     Therefore, if HFCU wanted to engage in this abusive practice, it was at least

required to state and contract so, as these other financial institutions all do, and as it itself did as

of September 1, 2020. All these quotations show that the financial institutions differentiate

between an “item” and a “presentment” of an item when calculating NSF or overdraft fees, and

that Hanscom also knows this difference, as it evidences with its September 1, 2020, dated

Account Agreement. HFCU did not use the term “per presentment” in its contract prior to

September 1, 2020. Plaintiffs end the class period on this issue at the time this September 1,

2020, Account Agreement went into effect.

        84.     Plaintiffs were harmed by Defendant’s policy and practice of charging multiple

fees on the same item. It will be necessary to obtain Defendant’s records to determine each

instance of such wrongful overdraft or NSF fees, but HFCU breached its contracts with Plaintiff

Preston by charging multiple NSF fees on the same item, and by charging an overdraft fee

following an NSF fee, at least on the following occasion. On information and belief, Plaintiff

Preston was charged a $30 NSF fee on April 2, 2018 when she tried to make a Geico payment,

and it was declined. Then Plaintiff Preston again was charged an additional $30 fee on April 5,


                                                   22
              Case 1:20-cv-11627 Document 1 Filed 08/31/20 Page 23 of 36



2018 for this same Geico item when this same item was presented again. HFCU therefore

charged Plaintiff Preston two separate NSF fees of $30 each, or $60, for trying to pay this one

Geico item.

       85.      On information and belief, the above examples of damages transactions are just a

few examples, and Plaintiffs believe that Defendant’s database will reveal numerous other and

different examples of the improper charging of such fees by Defendant.

       86.      Plaintiffs and the Class Members have performed all conditions, covenants, and

promises required by each of them in accordance with the terms and conditions of the contracts.

Plaintiffs did not and could not have, exercising reasonable diligence, discovered both that they

had been injured and the actual cause of that injury until they met with their attorneys in or about

August 2020. While Plaintiffs understood that they were assessed fees, they did not understand

the cause of those fees until about August 2020, because Defendant hid its actual practice from

its members by describing a different practice in its contracts. It also mis-labeled fees and made

it next to impossible for a reasonable person to understand which fees applied to which

transactions or were authorized, or that Defendant had violated obscure federal laws, including

Regulation E. This not only reasonably delayed discovery, but Defendant’s affirmative

representations and actions also equitably toll any statute of limitations, and also additionally

equitably estop Defendant.

       87.      Plaintiffs and the class members were harmed by these practices when they were

assessed such fees when they should not have been. A complete evaluation of HFCU’s records

is necessary to determine the full extent of Plaintiffs’ harm from this practice.

                               CLASS ACTION ALLEGATIONS

       88.      The preceding allegations are incorporated by reference and re-alleged as if fully




                                                 23
              Case 1:20-cv-11627 Document 1 Filed 08/31/20 Page 24 of 36



set forth herein.

        89.     Plaintiffs bring this case, and each of their respective causes of action, as a class

action pursuant to Federal Rule of Civil Procedure 23(a)(b)(1), (b)(2) and (b)(3) on behalf of the

following classes:

Class One: The APPSN Class
                All United States residents who have or have had accounts with HFCU who
                incurred an overdraft fee on a transaction that was authorized into a positive
                available balance beginning six years preceding the filing of this Complaint
                and ending on the date the binding arbitration clause in the HFCU Account
                Agreement dated September 1, 2020, becomes effective.


Class Two: The Repeat NSF Class
                All United States residents who have or have had accounts with HFCU who
                incurred an NSF fee more than once for the same item, or an overdraft fee
                following an NSF fee for the same item, during the period beginning six
                years preceding the filing of this Complaint and ending on the date the
                HFCU Account Agreement dated September 1, 2020, becomes effective.


Class Three: The Regulation E Class
                All United States residents who have or have had accounts with HFCU who
                incurred an overdraft fee or overdraft fees for ATM or non-recurring debit
                card transaction(s) during the period beginning August 15, 2010, and ending
                on the date the binding arbitration clause in the HFCU Account Agreement
                dated September 1, 2020, becomes effective.

        90.     Excluded from the Classes are: (1) any entity in which Defendant has a

controlling interest; (2) officers or directors of Defendant; (3) this Court and any of its




                                                  24
             Case 1:20-cv-11627 Document 1 Filed 08/31/20 Page 25 of 36



employees assigned to work on the case; and (4) all employees of the law firms representing

Plaintiffs and the Class Members.

       91.      This action has been brought and may be properly maintained on behalf of each

member of the Class pursuant to Federal Rule of Civil Procedure 23.

       92.      Numerosity – The members of the Class are so numerous that a joinder of all

members would be impracticable. While the exact number of Class Members is presently

unknown to Plaintiffs, and can only be determined through appropriate discovery, Plaintiffs

believes that the Classes are likely to include thousands of members based on the fact that HFCU

has approximately $1.5 billion in assets and over 91,000 members.

       93.      Upon information and belief, Defendants have databases, and/or other

documentation, of its customers’ transactions and account enrollment. These databases and/or

documents can be analyzed by an expert to ascertain which of HFCU ’s members have been

harmed by its practices and thus qualify as Class Members. Further, the Class definition

identifies groups of unnamed plaintiffs by describing a set of common characteristics sufficient

to allow a member of that group to identify himself or herself as having a right to recover. Other

than by direct notice by mail or email, alternatively proper and sufficient notice of this action

may be provided to the Class Members through notice published in newspapers or other

publications.

       94.      Commonality – This action involves common questions of law and fact. The

questions of law and fact common to both Plaintiffs and the Class Members include, but are not

limited to, the following:

                       a.      Whether, pursuant to the Account Agreement, Defendant

                contracted that it would charge more than one NSF fee for the same item, each




                                                 25
             Case 1:20-cv-11627 Document 1 Filed 08/31/20 Page 26 of 36



               time that same item was presented or re-presented;

                       b.     Whether, pursuant to the Fee Schedule, Defendant contracted it

               would charge more than one NSF for the same item, charging an NSF each time

               the same item was re-presented;

                       c.     Whether the Account Agreement or Fee Schedule is ambiguous on

               the issue of whether Defendant would charge an NSF Fee, or an overdraft fee

               following an NSF fee, every time the same item was re-presented;

                       d.     Whether the Account Agreement contracted for Defendant to

               charge an overdraft fee (which it may erroneously call an NSF fee) based on an

               APPSN calculation;

                       e.     Whether the Opt-In Contracted was ambiguous on whether HFCU

               would use an APPSN calculation for assessing overdraft fees;

                       f.     Whether Defendant abided by its funds availability policy;

                       g.     Whether Defendant complied with Regulation E.

       95.     Typicality – Plaintiffs’ claims are typical of all of the members of the Class. The

evidence and the legal theories regarding Defendant’s alleged wrongful conduct committed

against Plaintiffs and all of the Class Members are substantially the same because all of the

relevant agreements between Defendant and its customers, including the Account Agreement and

Fee Schedules, were identical as to all relevant terms, and also because, inter alia, the challenged

practices of charging customers for overdraft fees or NSF fees are uniform for Plaintiffs and all

Class Members. Accordingly, in pursuing her own self-interest in litigating her claims, Plaintiffs

will also serve the interests of the other Class Members.

       96.     Adequacy – Plaintiffs will fairly and adequately protect the interests of the Class




                                                 26
             Case 1:20-cv-11627 Document 1 Filed 08/31/20 Page 27 of 36



Members. Plaintiffs have retained competent counsel experienced in class action litigation to

ensure such protection. There are no material conflicts between the claims of the representative

Plaintiffs and the members of the Class that would make class certification inappropriate.

Plaintiffs and their counsel intend to prosecute this action vigorously.

       97.     Predominance and Superiority – The matter is properly maintained as a class

action under Federal Rule of Civil Procedure 23(b)(3) because the common questions of law or

fact identified herein and to be identified through discovery predominate over questions that may

affect only individual Class Members. Further, the class action is superior to all other available

methods for the fair and efficient adjudication of this matter. Because the injuries suffered by

the individual Class Members are relatively small, the expense and burden of individual

litigation would make it virtually impossible for Plaintiffs and Class Members to individually

seek redress for Defendant’s wrongful conduct. Even if any individual person or group(s) of

Class Members could afford individual litigation, it would be unduly burdensome to the courts in

which the individual litigation would proceed. The class action device is preferable to individual

litigation because it provides the benefits of unitary adjudication, economies of scale, and

comprehensive adjudication by a single court. In contrast, the prosecution of separate actions by

individual Class Members would create a risk of inconsistent or varying adjudications with

respect to individual Class Members that would establish incompatible standards of conduct for

the party (or parties) opposing the Class and would lead to repetitious trials of the numerous

common questions of fact and law. Plaintiffs know of no difficulty that will be encountered in

the management of this litigation that would preclude its maintenance as a class action. As a

result, a class action is superior to other available methods for the fair and efficient adjudication

of this controversy. Absent a class action, Plaintiffs and the Class Members will continue to




                                                  27
              Case 1:20-cv-11627 Document 1 Filed 08/31/20 Page 28 of 36



suffer losses, thereby allowing Defendant’s violations of law to proceed without remedy and

allowing Defendant to retain the proceeds of their ill-gotten gains.

       98.      Plaintiffs do not believe that any other Class Members’ interest in individually

controlling a separate action is significant, in that Plaintiffs have demonstrated above that their

claims are typical of the other Class Members and that they will adequately represent the Class.

This particular forum is a desirable forum for this litigation because Defendant resides in this

District. Plaintiffs do not foresee significant difficulties in managing the class action in that the

major issues in dispute are susceptible to class proof.

       99.      Plaintiffs anticipate the issuance of notice, setting forth the subject and nature of

the instant action, to the proposed Class Members. Upon information and belief, Defendant’s

own business records and/or electronic media can be utilized for the contemplated notices. To

the extent that any further notices may be required, Plaintiffs anticipate the use of additional

media and/or mailings.

       100.     This matter is properly maintained as a class action pursuant to Rule 23(b) of the

Federal Rules of Civil Procedure in that:

                a. Without class certification and determination of declaratory, injunctive,

                   statutory and other legal questions within the Class format, prosecution of

                   separate actions by individual members of the Class will create the risk of:

                           1. Inconsistent or varying adjudications with respect to individual

                               members of the Class which would establish incompatible

                               standards of conduct for the parties opposing the Class; or

                           2. Adjudication with respect to individual members of the Class,

                               which would as a practical matter be dispositive of the interests of




                                                  28
               Case 1:20-cv-11627 Document 1 Filed 08/31/20 Page 29 of 36



                                the other members not parties to the adjudication or substantially

                                impair or impede their ability to protect their interests. The parties

                                opposing the Class have acted or refused to act on grounds

                                generally applicable to each member of the Class, thereby making

                                appropriate final injunctive or corresponding declaratory relief

                                with respect to the Class as a whole.

                 b. Common questions of law and fact exist as to the members of the Class and

                    predominate over any questions affecting only individual members, and a

                    class action is superior to other available methods of the fair and efficient

                    adjudication of the controversy.

                                   FIRST CAUSE OF ACTION
                                       (Breach of Contract)
        101.     The preceding allegations are incorporated by reference and re-alleged as if fully

set forth herein.

        102.     Plaintiffs and each of the Class Members entered into an Account Agreement with

Defendant covering the subject of overdraft and NSF transactions. This contract was drafted by

and is binding upon Defendant.

        103.     Nowhere did the Account Agreement or Opt-In Contract state that HFCU would

sequester money upon authorization for a transaction and not allow it to be used for anything

else, but then charge a fee at the time of the posting of the same transaction when there had been

enough available money to cover the transaction when the money was sequestered. Further,

nowhere did the Account Agreement or Fee Schedule at issue state that HFCU would assess an

additional NSF fee every time the same electronic item was re-presented for processing or

submitted as a “retry.” Also, nowhere did the Account Agreement or Fee Schedule at issue state



                                                  29
                Case 1:20-cv-11627 Document 1 Filed 08/31/20 Page 30 of 36



that HFCU would assess an overdraft fee following an NSF fee on the same item when the same

item was re-presented for processing or submitted as a “retry.” HFCU wrongfully treated a

“retry” as a new and separate “item” in violation of the terms of the Account Agreement. This

also contradicted its own Fee Schedules.

         104.     Plaintiffs and the Class Members have performed all conditions, covenants, and

promises required by each of them on their part to be performed in accordance with the terms

and conditions of the Account Agreement, except for those they were prevented from performing

or which were waived or excused by Defendant’s misconduct.

         105.     Defendant breached the express and implied terms of the Account Agreement and

Fee Schedules by, inter alia, assessing multiple NSF and overdraft fees for the same electronic

item.

         106.     As a proximate result of Defendant’s breaches, Plaintiffs and the Class Members

have been damaged in an amount to be proven at trial and seek relief as set forth in the Prayer

below.

                                  SECOND CAUSE OF ACTION
                 (Breach of the Implied Covenant of Good Faith and Fair Dealing)

         107.     The preceding allegations are incorporated by reference and re-alleged as if fully

set forth herein.

         108.     Plaintiffs and each of the Class Members entered into contracts with Defendant

covering the subject of overdraft transactions, which has been identified herein as the Account

Agreement contract which covers overdraft fees and NSF fees, as well as the Fee Schedule. The

contracts were drafted by and are binding upon Defendant.

         109.     In the contracts, HFCU promised that it would only assess “a fee” (singular) when

it determined a member did not have enough money in his or her account to cover an “item,” not



                                                  30
              Case 1:20-cv-11627 Document 1 Filed 08/31/20 Page 31 of 36



“multiple fees” for the same “item.” In the Fee Schedule it stated the NSF fee or overdraft fee

would be “per item”, not “per each presentment of item.” Nowhere in its contracts did

Defendant state that it would charge more than one NSF or overdraft fee for a single item.

Further, it did not state it would sequester funds for a transaction and thereby reduce the

“available balance” by the amount of sequestered funds, yet potentially charge an overdraft/NSF

fee at the time of the positing of the transaction despite already having set those funds aside.`

       110.     Under Massachusetts law, good faith and fair dealing is implied in every contract.

Whether by common law or statute, all contracts impose upon each party a duty of good faith

and fair dealing. Good faith and fair dealing, in connection with executing contracts and

discharging performance and other duties according to their terms, means preserving the spirit—

not merely the letter—of the bargain. Thus, the parties to a contract are mutually obligated to

comply with the substance of their contract in addition to its form. Evading the spirit of the

bargain and abusing the power to specify terms, constitute examples of bad faith in the

performance of contracts.

       111.     The material terms of the contracts therefore included the implied covenant of

good faith and fair dealing, whereby Defendant covenanted that it would, in good faith and in the

exercise of fair dealing, deal with Plaintiffs and each Class member fairly and honestly and do

nothing to impair, interfere with, hinder, or potentially injure Plaintiffs’ and the Class Members’

rights and benefits under the contracts.

       112.     Plaintiffs and the Class Members have performed all conditions, covenants, and

promises required by each of them on their part to be performed in accordance with the terms

and conditions of the contract, except for those they were prevented from performing or which

were waived or excused by Defendant’s misconduct.




                                                 31
               Case 1:20-cv-11627 Document 1 Filed 08/31/20 Page 32 of 36



        113.     Defendant breached the implied covenant of good faith and fair dealing based,

inter alia, on its practices of assessing multiple fees for the same electronic item. Defendant

could easily have avoided acting in this manner by simply changing the programing in its

software to charge only an NSF “per item” as its own Fee Schedule stated it would do. HFCU

also acted in bad faith when after sequestering funds for a particular transaction and not making

them available for any other use, nonetheless at the time of posting charging an overdraft/NSF

fee on that same transaction for which funds already had been set aside. Defendant unilaterally

elected to and did program its software to create this APPSN accounting gimmick to maximize

its overdraft/NSF fees. In so doing, and in implementing its overdraft and NSF fee programs for

the purpose of increasing and maximizing overdraft fees, Defendant executed its contractual

obligations in bad faith, depriving Plaintiffs and the Class Members of the full benefit of the

contracts.

        114.     As a proximate result of Defendant’s breach of the implied covenant of good faith

and fair dealing, Plaintiffs and the Class Members have been damaged in an amount to be proven

at trial and seek relief as set forth in the Prayer below.

                                  THIRD CAUSE OF ACTION
                                 (Unjust Enrichment/Restitution)

        115.     The preceding allegations are incorporated by reference and re-alleged as if fully

set forth herein.

        116.     As a result of the wrongful misconduct alleged above, Defendant unjustly

received millions of dollars in overdraft and NSF fees.

        117.     Because Plaintiffs and the Class Members paid the erroneous overdraft and NSF

fees and repeat NSF and other fees assessed by Defendant, Plaintiffs and the Class Members

have conferred a benefit on Defendant, albeit undeservingly. Defendant has knowledge of this



                                                   32
               Case 1:20-cv-11627 Document 1 Filed 08/31/20 Page 33 of 36



benefit, as well as the wrongful circumstances under which it was conveyed, and yet has

voluntarily accepted and retained the benefit conferred. Should it be allowed to retain such

funds, Defendant would be unjustly enriched. Therefore, Plaintiffs and the Class Members seek

relief as set forth in the Prayer below.

                                 FOURTH CAUSE OF ACTION
                                   (Money Had and Received)

        118.     The preceding allegations are incorporated by reference and re-alleged as if fully

set forth herein.

        119.     Defendant has obtained money from Plaintiffs and the Class Members by the

exercise of undue influence, menace or threat, compulsion or duress, and/or mistake of law

and/or fact.

        120.     As a result, Defendant has in its possession money which, in equity, belongs to

Plaintiffs and the Class Members, and thus, this money should be refunded to Plaintiffs and the

Class Members. Therefore, Plaintiffs and the Class Members seek relief as set forth in the

Prayer below.

                                FIFTH CAUSE OF ACTION
                (Violation of Electronic Fund Transfers Act (Regulation E)
           C.F.R. § 1005 et seq. (authority derived from 15 U.S.C. § 1693 et seq.))

        121.     The preceding allegations are incorporated by reference and re-alleged as if fully

set forth herein.

        122.     By charging overdraft fees on ATM and nonrecurring transactions, Defendant

violated Regulation E (12 C.F.R. §§1005 et seq.), whose “primary objective” is “the protection

of consumers” (§1005.1(b)) and which “carries out the purposes of the [Electronic Fund Transfer

Act (15 U.S.C. §§1693 et seq.), the “EFTA”] (§1005.1(b)), whose express “primary objective” is

also “the provision of individual consumer rights” (15 U.S.C. §1693(b)).



                                                 33
              Case 1:20-cv-11627 Document 1 Filed 08/31/20 Page 34 of 36



       123.     Specifically, the charges violated what is known as the “Opt-In Rule” of Reg E.

(12 C.F.R. §1005.17.) The Opt-In Rule states: “a financial institution ... shall not assess a fee or

charge ... pursuant to the institution’s overdraft service, unless the institution: (i) [p]rovides the

consumer with a notice in writing [the opt-in notice]... describing the institution’s overdraft

service” and (ii) “[p]rovides a reasonable opportunity for the consumer to affirmatively consent”

to enter into the overdraft program (Id.) The notice “shall be clear and readily understandable.”

(12 C.F.R. §205.4(a)(1).) To comply with the affirmative consent requirement, a financial

institution must provide a segregated description of its overdraft practices that is accurate, non-

misleading and truthful and that conforms to 12 C.F.R. § 1005.17 prior to the opt-in, and must

provide its customers a reasonable opportunity to opt-in after receiving the description. The

affirmative consent must be provided in a way mandated by 12 C.F.R. § 1005.17, and the

financial institution must provide confirmation of the opt-in in a manner that conforms to 12

C.F.R. § 1005.17.

       124.     The intent and purpose of this Opt-In Contract is to “assist customers in

understanding how overdraft services provided by their institutions operate .... by explaining the

institution’s overdraft service ... in a clear and readily understandable way”—as stated in the

Official Staff Commentary (74 Fed. Reg. 59033, 59035, 59037, 5940, 5948), which is “the

CFPB’s official interpretation of its own regulation,” “warrants deference from the courts unless

‘demonstrably irrational,’” and should therefore be treated as “a definitive interpretation” of Reg

E. Strubel v. Capital One Bank (USA), 2016 U.S. Dist. LEXIS 41487, *11 (S.D. N.Y. 2016)

(quoting Chase Bank USA v. McCoy, 562 U.S. 195, 211 (2011)) (so holding for the CFPB’s

Official Staff Commentary for the Truth In Lending Act’s Reg Z).

       125.     HFCU failed to comply with Regulation E, 12 C.F.R. § 1005.17, which requires




                                                  34
               Case 1:20-cv-11627 Document 1 Filed 08/31/20 Page 35 of 36



affirmative consent before a financial institution is permitted to assess overdraft fees against

customer’s accounts through an overdraft program for ATM and non-recurring debit card

transactions. HFCU has failed to comply with the 12 C.F.R. § 1005.17 opt-in requirements,

including inter alia failing to provide its customers with a valid description of the overdraft

program which meets the strictures of 12 C.F.R. § 1005.17. It did not in its Opt-In Contract

describe in a “clear and readily understandable way” that it would be using its APPSN

accounting gimmick to assess overdraft fees on ATM and debit card transactions.

        126.       As a result, HFCU has harmed Plaintiffs and the Class.

        127.       Due to HFCU’s violation of Regulation E (12 C.F.R. § 1005.17), Plaintiffs and

members of the Class are entitled to actual and statutory damages, as well as attorneys’ fees and

costs of suit.

                                                 PRAYER

        WHEREFORE, Plaintiffs and the Class pray for judgment as follows:

        1.         For an order certifying this action as a class action;

        2.         For compensatory damages on all applicable claims and in an amount to be

proven at trial;

        3.         For an order requiring Defendant to disgorge, restore, and return all monies

wrongfully obtained together with interest calculated at the maximum legal rate;

        4.         For statutory damages;

        5.         For an order enjoining the wrongful conduct alleged herein;

        6.         For costs;

        7.         For pre-judgment and post-judgment interest as provided by law;

        8.         For attorneys’ fees under the common fund doctrine, and all other applicable law




                                                     35
            Case 1:20-cv-11627 Document 1 Filed 08/31/20 Page 36 of 36



and sources; and,

       9.     For such other relief as the Court deems just and proper.

                                DEMAND FOR JURY TRIAL

       Plaintiffs and the Class Members demand a trial by jury on all issues so triable.

Dated: August 31, 2020                       Respectfully submitted,


                                             /s/ Raymond Dinsmore (BBO # 667340)
                                             Hayber, McKenna & Dinsmore, LLC
                                             Raymond Dinsmore, Esq.
                                             RDinsmore@HayberLawFirm.com
                                             One Monarch Place, Suite 1340
                                             Springfield, MA 01144
                                             413-785-1400

                                             THE KICK LAW FIRM, APC
                                             Taras Kick, CA Bar No. 143379*
                                             Taras@kicklawfirm.com
                                             Jeffrey C. Bils, CA Bar No. 301629*
                                             Jeffrey@Kicklawfirm.com
                                             815 Moraga Drive
                                             Los Angeles, California 90049
                                             Telephone: (310) 395-2988
                                             Facsimile: (310) 395-2088

                                             WILENTZ, GOLDMAN & SPITZER, P.A.
                                             Kevin P. Roddy – NYSBA # 652585*
                                             90 Woodbridge Center Drive, Suite 900
                                             Woodbridge, NJ 07095
                                             Telephone: (732) 636-8000
                                             Facsimile: (732) 726-6686
                                             E-mail: kroddy@wilentz.com

                                             *Pro Hac Vice applications to be submitted.

                                             Attorneys for Plaintiffs Lindsey Nystrom and
                                             Andrea Preston and the Putative Class




                                               36
